ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-031, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14, MITCHELL L. SINGER of NETCONG, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since July 23, 2004, should be disbarred on the basis of his disbarment in New York for conduct in violation of RPC 1.15(a) (knowing misappropriation of funds) and RPC 8.4(c) (conduct involving fraud, dishonesty, deceit, or misrepresentation);
And MITCHELL L. SINGER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MITCHELL L. SINGER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MITCHELL L. SINGER pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed July 23, 2004, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*164ORDERED that MITCHELL L. SINGER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.